DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1 and 5-17 are pending.  Claims 1, 14, and 15 have been amended and Claims 2-4 are cancelled.
Response to Arguments
3.	Applicant has presented amendments to the claims that raise new issues requiring further consideration or search, and also, the amendment changes the scopes of the dependent claims. Accordingly, the claims will not be entered.  However, the Office notes that in the updated search provided for under the AFCP 2.0, a reference was identified that could be used to reject the instant claims, if the claims were entered as written:  
	Okada US PG Publication 2010/0000816 discloses a battery module comprising a battery array with a plurality of horizontally arranged (stacked in a horizontal row) cells and disposed between an upper and lower cap that form a casing with openings on opposing ends (see Fig. 3), and having fixing portions directly attached to one another.  Okada does not speak to busbars being used, but this is a common feature that would easily be incorporated from other teachings into the structure of Okada by a skilled artisan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S. PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on Monday through Thursday, 7 am - 4 pm; Friday, 7 am - 11 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729